{¶ 18} I respectfully dissent. After close review, I conclude that the reasoning of Anthony Wayne, supra, is, in fact, consistent with the reasoning of the 1971 *Page 550 
Attorney General opinion. Atty.Gen.Ops. No. 71-021 provides that "[a] noncertified school employee may hold a continuing contract as both a custodian and a bus driver," as the dual responsibilities of a bus driver and a custodian are compatible. Thus, the attorney general seemed to be of the opinion that a nonteaching employee may hold these dual positions under a single, continuing contract. Likewise, the Anthony Wayne
court ultimately held in favor of the appellant, a part-time custodian and part-time cook, and reversed the decision of the lower court, which had held that the board of education could nonrenew the appellant's contract covering the position of part-time cook. In so holding, the Anthony Wayne court implicitly held that the board of education had no authority to issue more than one contract to a nonteaching employee who holds more than one position and that when the employee received her contract for continuing employment, that contract covered both positions, and therefore she could not be removed from either position without just cause.
 {¶ 19} In my view, the holding in AnthonyWayne and Atty.Gen.Ops. No. 71-021 are consistent in that they both determined that an individual, nonteaching employee may hold a single, continuing contract for dual positions that are compatible with one another. This view has also been discussed in Anderson's Ohio School Law Guide (2006), Section 8.03, which provides as follows:
  The employment of nonteaching personnel in local school districts would appear to create a general status governed by a single contractual relationship, regardless of the various duties assigned. Therefore (unlike teachers), non-teaching personnel in local districts may not be issued supplemental contracts. * * * As a corollary to this `unitary employment' concept, it has likewise been held that there is no authority for local districts to employ nonteaching personnel under multiple `prime' contracts for different duties.
 {¶ 20} Accordingly, I believe that appellant possesses a protected interest in the form of a single, continuing contract, which encompasses his employment as both a bus driver and a custodian. Thus, I believe that the trial court erred in granting summary judgment in favor of appellees. *Page 551